                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


 THE DISTRICT OF COLUMBIA, et al.,

                                            Plaintiffs,

 v.                                                                     No. 8:17-cv-1596-PJM
 DONALD J. TRUMP, in his official capacity
 as President of the United States and in his individual              NOTICE OF APPEAL
 capacity,

                                              Defendant.

       Notice is hereby given that Defendant Donald J. Trump, in his individual capacity, hereby

appeals to the United States Court of Appeals for the Fourth Circuit from the District Court’s effective

denial of his motion to dismiss (Doc 112) before initiating pre-trial procedures, and docket entries

101, 102, 111, 123, 124, 135, 136, and 145 (as well as related and incorporated docket entries).

                                                          Respectfully submitted,

                                                          /s/ William S. Consovoy         .
                                                          William S. Consovoy (No. 20397)
                                                          Thomas R. McCarthy
                                                          Bryan K. Weir
                                                          CONSOVOY MCCARTHY PARK PLLC
                                                          3033 Wilson Blvd., Suite 700
                                                          Arlington, VA 22201
                                                          T: (703) 243-9423
                                                          F: (703) 243-8696
                                                          will@consovoymccarthy.com

                                                          Patrick N. Strawbridge
                                                          CONSOVOY MCCARTHY PARK PLLC
                                                          Ten Post Office Square
                                                          8th Floor South PMB #706
                                                          Boston, Massachusetts 02109
                                                          T: (617) 227-0548


December 14, 2018                                         Attorneys for Defendant in his individual capacity



                                                    1
                                    CERTIFICATE OF SERVICE

        I certify that on December 14, 2018, I electronically filed this document with the Clerk

of Court for the U.S. District Court for the District of Maryland using the CM/ECF system, which

will send notification of the filing to all counsel.


                                                       /s/ William S. Consovoy                     .
                                                       William S. Consovoy

                                                       Attorney for Defendant in his individual capacity
